 



Exhibit 10.6
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
DIRECTORS’ NONQUALIFIED STOCK OPTION AWARD AGREEMENT
RELATING TO NONQUALIFIED STOCK OPTION GRANTED TO
                                         ON M/D/YR
     THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (“Agreement”) is made and
entered into this XXXX day of XXXXXX, 20 ___(the “Grant Date”), by and between
FIRSTMERIT CORPORATION (the “Company”), and XXXXXX (the “Optionee”).
     WITNESSETH, THAT:
     WHEREAS, the Company maintains the FirstMerit Corporation Amended and
Restated 2006 Equity Plan (the “Plan”), as amended from time to time; and
     WHEREAS, one of purposes of the Plan is to enable nonemployee directors of
the Company and its Related Entities to acquire a proprietary interest (or to
increase an existing proprietary interest) in the Company, and to provide them
with a more direct stake in the future and welfare of the Company and its
Related Entities; and
     WHEREAS, the Optionee understands that this Agreement will be revoked
retroactively (and will be of no effect whatsoever), unless the acknowledgement
appearing at the end of this Agreement is signed and returned no later than
30 days after the Grant Date; and
     WHEREAS, although the Company intends that the Option (as defined below) be
exempt from the requirements of Section 409A of the Code (“Section 409A”), the
Company has the authority to amend this Agreement without any further
consideration, to comply with Section 409A, even if those amendments change the
terms of this Agreement in a way that reduce the value or potential value of the
Option.
     NOW, THEREFORE, the Company and the Optionee agree as follows:

1.   Number of Shares of Stock Subject to Option.       The Company hereby
grants to the Optionee a nonqualified stock option (the “Option”) to purchase
___ [0 to 10,000] shares (the “Option Shares”) of common shares of the Company,
without par value (“Stock”) that are authorized and unissued by exercising this
Option subject to the terms and conditions described in the Plan and this
Agreement.   2.   Exercise Price.       The Optionee must pay XXXXX dollars and
XXXX cents ($XX.XX) to buy each Option Share.

 



--------------------------------------------------------------------------------



 



3.   Option Term.

  A.   Subject to the Plan and other provisions of this Agreement (including
Section 7), the Option Shares may be purchased by exercising all or any part of
this Option at any time beginning six months after the Grant Date and ending on
the tenth anniversary of the Grant Date (the “Option Term”).     B.  
Notwithstanding the foregoing, the Option will become fully exercisable (and all
underlying Option Shares may be purchased) on the date of any Change in Control.

4.   General Terms and Conditions.       This Option is subject to the terms and
conditions of the Plan, the terms of which are incorporated by reference into
this Agreement, and all of the terms and conditions described in this Agreement.
Capitalized terms used but not expressly defined in this Agreement will have the
meanings given to them in the Plan.   5.   Exercise of Option.       In order to
exercise all or any part of this Option, the Optionee must give notice in
writing to the Company of the Optionee’s intention to purchase all or part of
the Option Shares. This notice must be given by completing a copy of the
“Exercise Notice” available from the Company. The Optionee must pay the Exercise
Price in full at the time of exercise in one or a combination of more than one
of the following methods: cash, personal check, bank draft or money order
payable to the Company, or through the delivery or attestation of
            shares of Stock that the Optionee has held for at least six months.
No Option Shares will be issued until the full Exercise Price has been paid, and
the Optionee will have none of the rights of a shareholder with respect to those
Option Shares until the Option Shares are issued. Also, if in the opinion of
counsel for the Company it is necessary or desirable, the Optionee must affirm
in the Exercise Notice that the Optionee’s present intention is to acquire the
Option Shares for investment, and not with a view to, or for sale in connection
with any distribution thereof.   6.   Transferability of Option.       With
permission of the Committee, the Optionee may transfer the Option to a revocable
inter vivos trust of which the Optionee is the settlor, or may transfer the
Option to any member of the Optionee’s immediate family, any trust, whether
revocable or irrevocable, established solely for the benefit of the Optionee’s
immediate family, any partnership or limited liability company whose only
partners or members are members of the Optionee’s immediate family or an
organization described in Section 501(c)(3) of the Code (“Permissible
Transferees”). Any Option transferred to a Permissible Transferee will continue
to be subject to all of the terms and conditions that applied to the Option
before the transfer and to any other rules prescribed by the Committee. A
Permissible Transferee may not retransfer an Option except by will or the laws
of descent and distribution and then only to another Permissible Transferee.

 



--------------------------------------------------------------------------------



 



7.   Departure from the Board.       The Optionee’s right to exercise the Option
will be affected by his or her departure from the Board as follows:

  A.   If the Optionee’s service on the Board Terminates because of death or
Disability, the Option will fully vest and will remain exercisable until the
last day of the Option Term.     B.   If the Optionee’s service on the Board
Terminates for any reason other than death or Disability, the vested portion of
the Option will remain exercisable until the last day of the Option Term and the
unvested portion of the Option will be forfeited.

8.   Changes in Capitalization.       Subject to the terms of the Plan, if,
before the Option is exercised, there is a Stock dividend or Stock split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of shares or other similar corporate change affecting Stock, an
appropriate adjustment will be made to (A) the number of Option Shares, (B) the
Exercise Price and (C) other limitations applicable to the outstanding portion
of the Option.   9.   Listing, Registration, Qualification.       If the Board
concludes that the listing, registration or qualification upon any securities
exchange, under any state or federal law, or the approval or consent of any
governmental body is necessary or desirable as a condition to the issuance or
purchase of the Option Shares, this Option may not be exercised in whole or in
part unless and until that listing, registration, qualification or approval has
been obtained, free of any conditions which are not acceptable to the Board and
the sale and delivery of stock under this Agreement is also subject to the same
requirements and conditions.   10.   Tax Withholding.       The Optionee is
solely responsible for meeting any tax liability associated with the grant or
exercise of the Option.   11.   Beneficiary Designation.       The Optionee may
name a Beneficiary or Beneficiaries (who may be named contingently or
successively) to receive or to exercise the vested portion of the Option that is
unpaid or unexercised at the Optionee’s death. Each designation made will revoke
all prior designations, must be made on a form prescribed by the Committee and
will be effective only when filed in writing with the Committee. If the Optionee
has not made an effective Beneficiary designation, the deceased Optionee’s
Beneficiary will be the Optionee’s surviving spouse or, if there is no surviving
spouse, the deceased Optionee’s estate.

 



--------------------------------------------------------------------------------



 



12.   Severability.       If any one or more of the provisions contained in this
Agreement is conclusively determined to be invalid, illegal or unenforceable in
any respect under applicable law, the validity, legality and enforceability of
the remaining provisions of this Agreement will not, in any way, be ineffective
or impaired thereby.   13.   Governing Law.       This Agreement is made and
entered into in the state of Ohio, and will in all respects be interpreted,
enforced and governed under the laws of that state notwithstanding its conflict
of laws rules. In the event of any dispute or controversy arising under or in
connection with this Agreement, the parties consent to the jurisdiction of the
Common Pleas Court of the State of Ohio (Summit County) or The United States
District Court for the Northern District of Ohio, Eastern Division.   14.  
Other Agreements.       The Option and this Agreement will be subject to the
terms of any other written agreements between the Optionee and the Company and
any Related Entity to the extent that those other agreements do not directly
conflict with the terms of the Plan or this Agreement.   15.   Other Rules.    
  The Option and this Agreement are subject to more rules described in the Plan.
  16.   Assignment.       This Agreement will be binding upon the Company and
the Optionee, their respective heirs, personal representatives, executors,
administrators, and successors. The Company may freely assign or transfer this
Agreement without the Optionee’s consent.   17.   Acknowledgement; Return of
Agreement.       This Agreement (and the Option) will be revoked automatically
unless the Optionee signs the acknowledgement appearing at the end of this
Agreement and returns a copy of the signed Agreement to the Committee no later
than 30 days after the Grant Date.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
___ day of                     , 20 ___.

            FIRSTMERIT CORPORATION
      By:           Christopher J. Maurer      Its:   Executive Vice President,
Human Resources   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT
By signing below, the Optionee acknowledges and agrees that:

  •   A copy of the Plan has been made available to the Optionee;     •   The
Optionee has received a copy of the Plan’s Prospectus;     •   The Optionee has
read and understands and accepts the conditions placed on the Option, and
understands what must be done to exercise the Option;     •   The Optionee will
consent (in the Optionee’s own behalf and in behalf of the Optionee’s
beneficiaries and without any further consideration) to any amendments of the
Option to comply with Section 409A of the Code, even if those amendments affect
the terms of the Option and reduce its value or potential value; and     •   If
the Optionee does not return a signed copy of this Agreement to the address
shown below not later than 30 days after the Grant Date, the Option will be
forfeited and this Agreement shall terminate and be of no further force or
effect.         FirstMerit Corporation
Compensation Department, CAS 82
III Cascade Plaza
Akron, Ohio 44308

                  OPTIONEE    
 
           
 
  By:        
 
   
 
   
 
           
 
  Print Name:      
 
     
 
   

 



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
FOR NONQUALIFIED STOCK OPTION GRANTED TO
                                         ON
                                        
Additional copies of this Nonqualified Stock Option Exercise Notice (“Exercise
Notice”) (and any other information the Optionee may need about this Exercise
Notice or to exercise the Option) is available at the address given below.
By completing this Exercise Notice and returning it to the address given below,
the Optionee elects to buy the Option Shares described below. Capitalized terms
not defined in this Exercise Notice have the same meanings as in the applicable
Award Agreement.
Note: A separate Exercise Notice must be completed each time an Option is
exercised (e.g., if the Optionee is simultaneously exercising an Option to
purchase 200 Option Shares that was granted on January 1, 2008 and an Option to
purchase 100 Option Shares that was granted on January 1, 2009, the Optionee
must complete two Exercise Notices, one for each Option being exercised).
Affected Option Shares: This Exercise Notice relates to the following Option and
Option Shares (fill in the blanks):
     Grant Date of Option:                     
     Number of Option Shares Being Bought With This Exercise Notice:
                    
Exercise Price: The Exercise Price due is $__________________
Note: This amount must equal the product of the per share Exercise Price
specified in the applicable Award Agreement multiplied by the number of Option
Shares being bought.
Payment of Exercise Price: The Exercise Price will be paid by (check one):

  ___    Personal check, bank draft or money order payable to “FirstMerit
Corporation.”     ___   Through the delivery or attestation of shares of Stock
that the Optionee has held for at least six months and which have a fair market
value equal to the aggregate Exercise Price.     ___   A combination of these
two methods (the aggregate amount of cash and value of shares delivered or
attested must be equal to the Exercise Price).

 



--------------------------------------------------------------------------------



 



Note:

  •   If the cash, bank or money order method of exercise is selected, full
payment must be included with this Exercise Notice.     •   If the Optionee
selects either the delivery or attestation form of paying the Exercise Price,
the Optionee may contact the Company at the address given below for further
information as to how the choice of payment will affect the number of shares the
Optionee will receive.

     Payment of Taxes: Subject to Section 11 of the Award Agreement under which
the Option was issued, the withholding taxes associated with this exercise of
the Option will be paid (check one):

  ___   From the Optionee’s payroll checking account.     ___   By having the
Company withhold Option Shares that would otherwise be issued with respect to
this exercise.

Optionee’s Acknowledgement of Effect of Exercise
Acknowledgement: By signing below, the Optionee acknowledges and agrees that:

  •   The Optionee fully understands the effect (including the investment
effect) of exercising the Option and buying the Option Shares and understands
that there is no guarantee that the value of these Option Shares will appreciate
or will not depreciate;     •   This Exercise Notice will have no effect if it
is not returned to the Company at the address given below before the end of the
Option Term specified in the Award Agreement under which the Option was granted
or, to the extent applicable, if full payment of the Exercise Price is not
included; and     •   The shares of Stock the Optionee is buying by completing
and returning this Exercise Notice will be issued to the Optionee as soon as
administratively practicable. You will not have any rights as a shareholder of
the Company until the shares of Stock are issued.

     
 
(Optionee’s printed name)
   
 
   
 
(Optionee’s signature)
   
 
   
 
Date signed:
   

7



--------------------------------------------------------------------------------



 



A signed copy of this Exercise Notice must be sent to the following address no
later than the end of the Option Term:
FirstMerit Corporation
III Cascade Plaza
Akron, Ohio 44308
*****
Acknowledgement of Receipt
A signed copy of the Exercise Notice was received on: ___.
The Optionee:
___ Has effectively exercised the portion of the Option described in the
Exercise Notice; or
___ Has not effectively exercised the portion of the Option described in the
Exercise Notice because

                       
 
  describe deficiency        
 
           
By:
           
 
 
 
       
 
           
Date:
           
 
 
 
       

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

8